DETAILED ACTION
Disposition of Claims
Claims 1, 4-8, and 11-23 are pending.
Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application US2020/0129613A1, Published 04/30/2020.
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.
Of note, there is not an attorney of record on file due to a lack of an official power of attorney of record.  While a customer number has been provided on the ADS submitted 10/28/2019, this is not the equivalent of a power of attorney or an authorization to act in a representative capacity.  In order to expedite prosecution in the instant application, it is suggested that a power of attorney be filed as per MPEP §402 or MPEP §1807, or an Authorization to Act in a Representative Capacity be filed as per MPEP §403 in order for the Office to freely and openly discuss the merits of the case with the applicant's representative(s).  Please refer to the MPEP or http://www.uspto.gov/patents/law/poafaqs.jsp#a if you have questions regarding the proper filing of a power of attorney.

Optional Authorization to Initiate Electronic Communications
The Applicant’s representative may wish to consider supplying a written authorization in response to this Office action to correspond with the Examiner via electronic mail (e-mail).  This authorization is optional on the part of the Applicant’s representative, but it should be noted that the Examiner may not initiate nor respond to communications via electronic mail unless and until Applicant’s representative authorizes such communications in writing within the official record of the patent application. A sample authorization is available at MPEP § 502.03, part II.  If Applicant’s representative chooses to provide this authorization, please ensure to include a valid e-mail address along with said authorization.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/11/2019 and 01/15/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.  See ¶[0043] http://www.accelrys.com/products/gcg/. ; ¶[0044] http://www.ncbi.nlm.nih.gov/. 


Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  
Claim 1 is drawn to an 4/91 infectious bronchitis virus (IBV) encoding for a heterologous IBV spike protein (S protein) or fragment thereof.  
Further limitations on the 4/91 IBV of claim 1 are wherein the heterologous IBV S protein or fragment thereof is from an IBV with a genotype or serotype selected from Arkansas, Brazil, California, Connecticut, Delaware, Dutch, Florida, Georgia, Gray, Holte, Iowa, Italy, JMK, LDT3, Maine, Massachusetts, Pennsylvania, PL84084, Qu, QX, Q1, SE 17, and Variant 2 (claim 4); wherein the heterologous IBV S protein or fragment thereof is from an IBV with a genotype or serotype selected from: Massachusetts, QX, Q1, Arkansas, Variant 2, and Brazil (claim 5); wherein the heterologous IBV S protein or fragment thereof comprises an amino acid sequence having at least 90% sequence identity to at least one of SEQ ID NOs: 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, or 17 (claim 6); wherein the 
Claim 11 is drawn to a method for immunizing a subject, comprising administering to the subject an immunogenic composition comprising a 4/91 IBV encoding for a heterologous IBV S protein or fragment thereof   
Further limitations on the method of claim 11 are wherein a protective immune response effective to reduce or eliminate subsequent IBV-infection clinical signs in the subject, relative to a non-vaccinated control subject of the same species, is elicited by administration of the immunogenic composition (claim 12); wherein a protective immune response effective to reduce ciliostasis risk in the subject, relative to a non-vaccinated control subject of the same species, is elicited by administration of the immunogenic composition (claim 13); wherein the subject is a poultry (claim 14); and wherein the method is effective to prevent or reduce ciliostasis, rales, egg drop, kidney lesions, watery diarrhea, weight loss, viral load, and/or viral shedding in the subject relative to a non-vaccinated control subject of the same species if the subject is subsequently infected with IBV (claim 15).
Claim 16 is drawn to an immunogenic composition comprising a 4/91 IBV encoding for a heterologous IBV S protein or fragment thereof.  
Further limitations on the immunogenic composition of claim 16 are wherein the heterologous IBV S protein or fragment thereof is from an IBV with a genotype or serotype selected from: Arkansas, Brazil, California, Connecticut, Delaware, Dutch, Florida, Georgia, Gray, Holte, Iowa, Italy, JMK, LDT3, Maine, Massachusetts, Pennsylvania, PL84084, Qu, QX, Q1, SE 17, and Variant 2 (claim 17); wherein the heterologous IBV S protein or fragment thereof is from an IBV with a genotype or serotype selected from: Massachusetts, QX, Q1, Arkansas, Variant 2, and Brazil (claim 18); wherein the heterologous IBV S protein or fragment thereof comprises an amino acid sequence having at least 90% sequence identity to at least one of SEQ ID NOs: 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, or 17 (claim 19); wherein the heterologous IBV S protein or fragment thereof comprises 500 amino acids (claim 20); wherein the 4/91 IBV is attenuated (claim 21); wherein the immunogenic composition is a vaccine (claim 22); and wherein the immunogenic composition is part of a kit (claim 23).


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-8, and 11-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to naturally occurring infectious bronchitis viruses (IBV) and methods of generation and infection thereof without significantly more. The claim(s) recite a 4/91 IBV (also known in the art as 793/B or CR88) with a heterologous spike protein, and also generic methods of immunizing a subject to induce a therapeutic immune response against IBV infection. This judicial exception is not integrated into a practical application because it is shown in the art that recombination of the spike protein in IBV does occur, and has occurred, and since the “base” 4/91 sequence is not clear, it is unclear what would, and what would not, be considered a ‘heterologous’ spike protein in a 4/91 strain (see 35 USC 112b rejection infra). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as shown below, 4/91 strains may recombine naturally and infect hosts naturally to induce a therapeutic immune response in the host, and nothing within the compositions or methods of immunization thereof distinguish the virus or mode of infection from natural viruses naturally infecting a host.  The teachings of Zhang et. al. (Zhang T, et. al. Infect Genet Evol. 2015 Jun;32:377-87. Epub 2015 Apr 3.) show that a flock of chickens vaccinated with a Massachusetts strain H120 had a natural recombination event with a 793/B group to result in a spike protein that had the S1 portion from H120 (entire document; see abstract.)  That H120 strain recombined in the flock and spread within the flock naturally.  As applicant has claimed, SEQ ID NOs: 6 and 7 are from Massachusetts strains of IBV, and would be naturally occurring. Therefore, while the “heterologous” limitation intends to impart structural limitations to the virus to change it from its “base” virus, it is clear that such mutations occur naturally in nature to form such viruses which are instantly claimed.  Suggestions as to how to overcome this rejection are to claim compositions which comprise components which markedly change the virus from those found in nature, such as the use of adjuvants, or to claim specific sequences inserted into the genome at specific places that are not the same as those spike protein recombination events which 

Claim Rejections - 35 USC § 112(b); Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-8, and 11-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11, and 16 provide for a virus, a composition comprising said virus, or a method of use thereof, wherein the virus is noted as being “a 4/91 IBV encoding for a heterologous IBV S protein or fragment thereof.”  However, there are multiple sequences or subtypes of the 4/91 (also known as 793/B or CR88) as evidenced by the art (see e.g. Kalokhoran AY, et. al. Arch Virol. 2017 Oct;162(10):3183-3189. Epub 2017 Jul 8.; see also Rohaim MA, et. al. Genes (Basel). 2020 May 29;11(6):605.)  Therefore, the “base” sequence to which one compares the “homologous” spike protein of 4/91 is unclear when only referencing a name.  For clarity, a sequence of the 4/91 genome or a sequence of the 4/91 
Since a skilled artisan would not be reasonably apprised as to the metes and bounds of the claimed invention, instant Claims 1, 11, and 16 are rejected on the grounds of being indefinite.  Claims 4-8, 12-15, and 17-23 are also rejected since they depend from claim 1, 11, or 16, but do not remedy these deficiencies of claim 1, 11, or 16.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8, 11-15, and 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The following quotation from section 2163 of the Manual of Patent Examination Procedure is a brief discussion of what is required in a specification to satisfy the 35 U.S.C. 112 written description requirements for a generic claim covering several distinct inventions:
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice .... reduction to drawings .... or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and 

A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.

Thus, when a claim covers a genus of inventions, the specification must provide written description support for the entire scope of the genus. Support for a genus is generally found where the applicant has provided a number of examples sufficient so that one in the art would recognize from the specification the scope of what is being claimed.
Claims 8, 11-15, and 21-22 are rejected as lacking adequate descriptive support for a 4/91 infectious bronchitis virus (IBV) with a heterologous spike (S) protein which results in the claimed function of being attenuated or useful as a vaccine in methods of vaccination.  
In support of the claimed genus (any 4/91 IBV S protein mutant), the application discloses one example in which IBV CR88 has its entire S protein open reading frame (ORF) replaced with the corresponding ORF from the H52 spike or spike ectodomain (Example 1 starting at ¶[0236]).  The S protein or S ectodomain from QX, Q1, Ark, Variant 2, and Brazil are also placed into the 4/91 S protein (Table 3).  The replication kinetics, viral infectivity, and ciliostatis scores are analyzed for the rescued viruses (Examples 2-5) and show that the QX and H52 recombinant viruses appears to be attenuated compared to the wild-type 4/91 protein backbone; a note is made that “Similar results are obtained with the other CR88 rIBV with heterologous spikes or spike ectodomains” but no data is provided to support this (¶[0252]).  No further derivatives or variants or mutants thereof are disclosed that can achieve this attenuation. Thus, the application fails to provide tangible data on a sufficient number of examples of species within the claimed genus.
Further, while the claims provide both a structure and a function, the application fails to draw any correlation between the two. I.e., there is no evidence that any S protein or fragment thereof can be recombined with the S protein of 4/91 IBV and be attenuated enough to be a useful vaccine.  Moreover, no correlation has been made to which S proteins or domains thereof are required to be replaced in order to achieve the claimed attenuation function.  The teachings of the art also fail to indicate that, without Infect Genet Evol. 2015 Jun;32:377-87. Epub 2015 Apr 3.)  Therefore, it is not clear that every S protein recombination or mutation as claimed would be useful as a vaccine or render the virus more attenuated to safely use in a vaccination method.  It is not clear if a specific 4/91 virus must be utilized as the “base” and whether certain mutations are desired in the S protein to generate a virus that is considered to be immunogenic and attenuated.  
Thus, in view of the above, there would have been significant uncertainty as to which S protein mutations in which 4/91 virus would be able confer the claimed function of being attenuated and useful in methods of vaccination.  In view of this uncertainty and the lack of a sufficient number or examples of the claimed genus, the claims are rejected for lack of adequate written description support.	
	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7-8, 11-16, and 20-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Britton et. al. (US20120177675A1, Pub. 07/12/2012; hereafter “Britton”.)
The Prior Art
instant claims 1, 7, 16, 20, and 22.  Beaudette teaches the generation of CoV with these chimeric S proteins is to attenuate them and retain antigenicity (¶[0004-0006][0179]; instant claims 8 and 21).  As to the “kit”, since there are no distinguishing features to separate the “kit” from the composition, it is taken that the limitations which teach instant claim 16 also teach instant claim 23.  
Britton teaches the vaccine may be used to treat and/or prevent disease (¶[0181-0183]) such as infectious bronchitis (¶[0185-0186]) which is present in chicks or chickens and would be delivered to them (¶[0194]; instant claims 11-14).  Britton notes some clinical signs of infectious bronchitis are tracheal rales, nasal discharge, wheezing, reduced weight gain, and reduction in egg laying (¶[0003]; instant claim 15).  
For at least these reasons, Britton teaches the limitations of instant claims 1, 7-8, 11-16, and 20-23, and anticipates the instant invention.

Claim(s) 1, 4-7, 11, 14, 16-20, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et. al. (Zhang T, et. al. Infect Genet Evol. 2015 Jun;32:377-87. Epub 2015 Apr 3.; hereafter “Zhang”.)
The Prior Art
instant claims 1, 4-7, 11, 14, 16-20, 23).  As the alignments show with SEQ ID NO:6, 5’ terminal portion of this protein sequence aligns with greater than 90% to KP036502, the deposited S protein sequence from Zhang.  As the claims are drawn to the full-length protein or fragments thereof, the portion of amino acids 34-201 shares 100% identity with SEQ ID NO:6, thus meeting the limitation of instant claims 6 and 19.  As noted in the 35 USC 112(a) rejection supra, the recombinant virus appeared to be non-attenuated and caused disease in the poultry in which it infected.  
For at least these reasons, Zhang teaches the limitations of instant claims 1, 4-7, 11, 14, 16-20, and 23, and anticipates the instant invention.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-8, and 11-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of copending Application No. 16/867,650 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications are claiming CoV with mutated S proteins, namely mutated IBV viruses with “heterologous” Spike proteins.  Both claim this mutated virus may be a 4/91 IBV, and can be used in methods to treat infections caused by IBV.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is listed below.
US20190046634A1
US20160030550A1
US20110097353A1
US20070154489A1
Britton P, et. al. J Virol Methods. 2005 Feb;123(2):203-11.
Cavanagh D, et. al. Avian Pathol. 2005 Feb;34(1):20-5.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648